Citation Nr: 1527769	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an effective date prior to August 31, 1993, for the award of service connection for Guillain-Barré syndrome (GBS).

2.  Entitlement to a higher retroactive payment amount for the award of service connection for GBS.

3.  Entitlement to a rating in excess of 10 percent for residuals of left knee injury.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and July 2013 rating decisions of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to a higher retroactive payment amount for the award of service connection for GBS and entitlement to a rating in excess of 10 percent for residuals of left knee injury are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  In July 1972, the Veteran filed an original claim of service connection for GBS, and a September 1972 rating decision denied the claim.  He did not appeal this decision, and it became final.

2.  In February 1976, the Veteran filed a petition to reopen the claim of service connection for GBS, and an April 1976 rating decision determined that new and material evidence had not been received to reopen the claim.  He did not appeal this decision, and it became final.

3.  In December 1978, the Veteran filed a petition to reopen the claim of service connection for GBS, and a January 1979 rating decision denied the claim.  He did not appeal this decision, and it became final.

4.  In December 1984, the Veteran filed a petition to reopen the claim of service connection for GBS, and a December 1984 rating decision denied the claim.  He did not appeal this decision, and it became final.

5.  On October 6, 1988, the Veteran filed a petition to reopen the claim of service connection for GBS (followed by an August 31, 1993 statement in support of claim), and an April 1994 rating decision denied the claim.  He appealed this decision to the Board, and in a June 2012 decision, the Board granted service connection for GBS.  A September 2012 rating decision implemented the Board's award and granted service connection for GBS at a 100 percent rating, effective August 31, 1993 (the date of the Veteran's statement in support of claim).


CONCLUSION OF LAW

An effective date of October 6, 1988, but no earlier, is warranted for the award of service connection for GBS.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.

As the September 2012 rating decision on appeal granted service connection for GBS (pursuant to the Board's June 2012 decision) and assigned a disability rating and effective date for that award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  A July 2013 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating and earlier effective date, and readjudicated the matter of an earlier effective date for the award of service connection for GBS after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the effective date for the award of service connection for GBS, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In July 1972, the Veteran filed an original claim of service connection for GBS, and a September 1972 rating decision denied the claim.  He did not appeal this decision, and it became final.

In February 1976, the Veteran filed a petition to reopen the claim of service connection for GBS, and an April 1976 rating decision determined that new and material evidence had not been received to reopen the claim.  He did not appeal this decision, and it became final.

In December 1978, the Veteran filed a petition to reopen the claim of service connection for GBS, and a January 1979 rating decision denied the claim.  He did not appeal this decision, and it became final.

In December 1984, the Veteran filed a petition to reopen the claim of service connection for GBS, and a December 1984 rating decision denied the claim.  He did not appeal this decision, and new and material evidence was not received within one year of the decision.  Accordingly, the December 1984 rating decision became final.

On October 6, 1988, the Veteran filed a petition to reopen the claim of service connection for GBS (followed by an August 31, 1993 statement in support of claim), and an April 1994 rating decision denied the claim.  He appealed this decision to the Board, and in a June 2012 decision, the Board granted service connection for GBS.  A September 2012 rating decision implemented the Board's award and granted service connection for GBS at a 100 percent rating, effective August 31, 1993 (the date of the Veteran's statement in support of claim).

The Veteran contends that the effective date for the award of service connection for GBS should be the date in July 1972 on which he filed his original claim.  He has alternatively argued that he never received timely notice of the September 1972 rating decision denying his claim, and therefore the original July 1972 claim should have remained open.  He has additionally argued that a personal statement he submitted in August 1973 should have constituted a timely notice of disagreement to the September 1972 rating decision denying his claim, and therefore the July 1972 claim should have remained open.

The Board finds that there is no evidence of record to indicate that the Veteran never received timely notice of the September 1972 rating decision denying his claim.  A September 1972 letter provided notice of the denial of his claim of service connection for GBS in the September 1972 rating decision, and such letter was mailed to the Veteran's current address of record (which he provided on his July 1972 claim form).  Furthermore, the Board finds that the Veteran's August 1973 statement cannot be construed as a notice of disagreement to the September 1972 rating decision, because such statement does not contain any language expressing dissatisfaction or disagreement with, or any desire to contest the result of, the September 1972 rating decision.  See 38 C.F.R. § 20.201.  Therefore, the Board finds that the September 1972 rating decision did become final, and the July 1972 claim cannot be considered to have remained open on any basis.

As noted above, because the Veteran did not appeal the rating decisions of September 1972, April 1976, January 1979, or December 1984, and because no new and material evidence was submitted within a year of the December 1984 rating decision, each of these decisions became final (and are legal bars to an earlier effective date).

The issue of whether there was clear and unmistakable error (CUE) in the RO's September 1972 rating decision was raised by the Veteran in a May 2013 written statement.  The Veteran contends that there was CUE in the 1972 rating decision because the evidence in the record at that time included a positive medical opinion by Dr. H., clearly warranting a grant of service connection at that time.  This issue was previously addressed by the RO in a March 1996 rating decision which, in addition to finding no CUE in the September 1972 rating decision also found no CUE in the April 1976 and December 1984 rating decisions.  

In March 1996, the RO concluded that review of the entire evidentiary record did not show that there was CUE in the September 1972 rating decision and specifically mentioned the positive medical opinion.  The veteran received notice of that decision by letter in March 1996; however, he failed to file a timely appeal therefrom, as concluded by the Board in a January 1998 Board decision.  This conclusion was affirmed by the United States Court of Appeals for Veterans Claims in an August 1999 memorandum decision.  Thus, the RO's March 1996 decision regarding CUE in the September 1972 rating decision became final.  

The veteran's current argument regarding CUE is again based on his interpretation of the positive medical opinion by Dr. H.  This mirrors the claim that was denied in the March 1996 rating decision.  In Russell v. Principi, 3 Vet.App. 310,315 (1992), the Court stated that there is finality in veterans' benefits jurisprudence.  More specifically, once there is a final decision on the issue of CUE, such as when an RO decision was not timely appealed, then res judicata applies and that particular issue may not be raised again.  In this case, the doctrine of res judicata bars the veteran's attempt to resurrect the identical, previously denied CUE claim.

The date of receipt of the instant claim to reopen is October 6, 1988.  There is no evidence or correspondence in the record that was received between the December 1984 rating decision and the October 6, 1988 claim to reopen.  Therefore, October 6, 1988 (the date of the reopened claim) is the earliest possible (and appropriate) effective date for the award of service connection for GBS, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).  The Board finds that, in the September 2012 rating decision on appeal, the AOJ incorrectly construed the Veteran's subsequent August 31, 1993 statement in support of claim as the claim itself, when in fact the Veteran had already filed his claim on October 6, 1988.

Accordingly, the Board finds that an earlier effective date of October 6, 1988, but no earlier, is warranted for the award of service connection for GBS.



ORDER

An effective date of October 6, 1988, for the award of service connection for GBS, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

Higher Retroactive Payment Amount for Award of Service Connection for GBS

In light of the decision above, the AOJ should recalculate the retroactive payment amount for the award of service connection for GBS, dating back to the newly awarded effective date of October 6, 1988.

Increased Rating for Residuals of Left Knee Injury

Viewing a June 2014 written statement in the light most favorable to the Veteran, the Board finds that the Veteran expressed disagreement with the denial of a rating in excess of 10 percent for his service-connected residuals of left knee injury in the AOJ's July 2013 rating decision.  The AOJ has not issued a SOC addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Recalculate the retroactive payment amount for the award of service connection for GBS, dating back to the newly awarded effective date of October 6, 1988.

2.  The AOJ should ensure that the requested development is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim of entitlement to a higher retroactive payment amount for the award of service connection for GBS.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran (and his representative, if he appoints one) the opportunity to respond.  The case should then be returned to the Board.

3.  The AOJ must also issue a SOC addressing the issue of entitlement to a rating in excess of 10 percent for residuals of left knee injury, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  [If a timely substantive appeal is received, this issue should be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


